DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62619260, filed on 01/19/2018.
Status of Claims
	Claims 1-20 are pending.
	Claim 14 has been withdrawn from consideration.

Election/Restrictions
Applicant elected Species 1 (Figures 1-6), Species 5U (Figures 24-25), and Species 9L (Figures 24-25) with traverse on 05/24/2021.

Specification
The objection to the abstract of the disclosure has been withdrawn in view of the applicant’s amendments. 
The disclosure remains objected to because of the following informalities: missing/outdated priority information.  The applicant’s amendments fixed most of the issues, but it refers to the provisional application 62/480,393 twice and fails to recognize provisional application 62/619,260, filed on 01/19/2018.
Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu US 2009/0287214 A1 in view of Biscup et al (Biscup) US 2005/0059972 A1.  
Yu discloses the invention substantially as claimed being a first elongated segment 1 comprising a non-resorbable metal and first attachment area (threaded extension) and a second elongated segment 2 comprising a metallic lattice surface structure (repeating porous network treatment) and a second attachment area (internal threaded opening [0019]).  The attachment area couples the first and second elongated segments together.  
In regards to claims 2 and 20 Yu does not specifically disclose the volumetric density of the porous network of his second elongated segment.  However, the claims define this as a region or outer layer.  A region and outer layer of the porous lattice structure of Yu can be identified to comprise only enough openings and solid structure to achieve a volumetric density of greater than 

In regards to claim 12 and 13 both elongated segments of the implant of Yu are substantially cylindrical shaped and have outer circumferential surfaces in the same manner as the applicant’s invention.
In regards to claim 18 and 19, the segments of Yu have threads and a rounded tip which make them as irregular cylindrical as the applicant’s invention.
Yu discloses the first elongated segment with a smooth solid outer surface, but does not specifically state that it has a growth inhibiting coating
	Biscup teaches the use of a bone screws comprising a coating for inhibiting bone growth [0020] in the same field of endeavor for the purpose of enabling the upper portion to be modified and adjusted without affecting the attachment to the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a coating for inhibiting bone growth of Biscup to the first elongated segment of Yu in order to enable the upper portion to be modified and adjusted without affecting the attachment of the second elongated segment to the implant site.
.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Biscup (Combination 1) as applied to claims 1-8, 10-13, 15, and 17-20 above, and further in view of Trieu et al (Trieu) US 2007/0270858 A1.  
Combination 1 discloses the invention substantially as claimed being described above.  However, Yu does not disclose of a resorbable material for further promoting ingrowth.
	Trieu teaches the use of a bone screw comprising a solid first portion 1 and an open lattice second portion 40 comprising a degradable material [0025] in the same field of endeavor for the purpose of enabling complete ingrowth throughout the second portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the degradable materials of Trieu with the second elongated segment of Yu in order to promote gradual ingrowth throughout the entire area initially occupied by the second segment.  

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. The applicant argues that the first segment of Yu is not disclosed as having a growth inhibiting coating.  This argument is moot because the prior art rejection has been modified to include the growth inhibiting teachings of Biscup.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774